Citation Nr: 1705826	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-23 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased initial ratings for headaches, rated as noncompensable prior to November 24, 2014, and 50 percent disabling therefrom.

2.  Entitlement to increased initial ratings for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 19, 2015, and 50 percent disabling therefrom.

3.  Entitlement to an increased initial rating for vertigo, rated as 10 percent disabling.

4.  Entitlement to a compensable initial rating for right orchiectomy and an increased rating for the associated scar, scrotum with hypersensitivity status-post right orchiectomy, rated as 10 percent disabling.

5.  Entitlement to an increased initial rating for degenerative changes of the cervical and lumbar spines; of right and left knees with chondromalacia, status postoperative arthroscopic surgery; and degenerative changes of right shoulder, status-post acromioclavicular separation, rated as 10 percent disabling prior to October 22, 2015, and not rated together therefrom.

6.  Entitlement to an increased initial rating for degenerative changes of the lumbar spine, rated as 20 percent disabling from October 22, 2015.

7.  Entitlement to an increased initial rating for degenerative changes of the cervical spine, rated as 20 percent disabling from October 22, 2015.

8.  Entitlement to an increased initial rating for degenerative changes of the left knee with chondromalacia, status postoperative arthroscopic surgery, rated as 10 percent disabling from October 22, 2015.

9.  Entitlement to an increased initial rating for degenerative changes of the right knee with chondromalacia, status postoperative arthroscopic surgery, rated as 10 percent disabling from October 22, 2015.

10.  Entitlement to an increased initial rating for degenerative changes of the right shoulder, status-post acromioclavicular separation, rated as 20 percent disabling from October 22, 2015.

11.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.

12.  Entitlement to SMC based on housebound status.

13.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to September 1986 and from October 1989 to August 2008.

These matters are is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded this appeal in November 2012.

In the September 2008 rating decision, the RO granted the Veteran entitlement to service connection for status-post arthroscopic surgery of the right knee with chondromalacia and for status-post arthroscopic surgery of the left knee with chondromalacia.  In a June 2009 rating decision, the RO appeared to grant entitlement to service connection for neck, low back, and right shoulder disabilities when it combined the previously separately service-connected bilateral knee disabilities and recharacterized the disability as "degenerative changes of cervical and lumbar spines, of right and left knees with chondromalacia, status postoperative arthroscopic surgery, and degenerative changes of right shoulder, status post acromioclavicular separation."  The RO also increased the disability rating for the recharacterized disability to 10 percent effective September 1, 2008.

In a rating decision and a supplemental statement of the case both dated in March 2016, the RO provided separate ratings for degenerative changes of the cervical spine, degenerative changes of the lumbar spine, degenerative changes of the right knee, degenerative changes of the left knee, and degenerative changes of the right shoulder, effective October 22, 2015.  A March 2016 rating codesheet reflects that the Veteran's 10 percent rating for degenerative changes of the cervical and lumbar spines, of right and left knees with chondromalacia, status postoperative arthroscopic surgery, and degenerative changes of right shoulder, status-post acromioclavicular separation was discontinued from October 22, 2015.  The Board has therefore framed the issues on appeal as indicated on the title page.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2009.  However, in August 2012, the Veteran submitted a form indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

VA regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  See also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  In this case, statements from the Veteran and his wife received in October 2015 reasonably raise the issue of entitlement to SMC based on the need for regular aid and attendance or housebound status.  Accordingly, the Board has the authority to consider the issue in the first instance, and therefore includes the issues on the title page.

In the Introduction section of the November 2012 remand, the Board noted that the record consisted of a paper claims file and an electronic paperless file with records contained in Virtual VA and the Veterans Benefits Management System (VBMS).  Since the issuance of that remand, the Veteran's claims file has been converted to be completely electronic.  Therefore, the record before the Board at this time consists only of electronic records contained in Virtual VA and VBMS.

The issues of entitlement to a compensable initial rating for right orchiectomy and an increased rating for the associated scar, scrotum with hypersensitivity status-post right orchiectomy; entitlement to an increased initial rating for degenerative changes of the lumbar spine from October 22, 2015; entitlement to an increased initial rating for degenerative changes of the cervical spine from October 22, 2015; entitlement to an increased initial rating for degenerative changes of the left knee with chondromalacia from October 22, 2015, status postoperative arthroscopic surgery; entitlement to an increased initial rating for degenerative changes of the right knee with chondromalacia, status postoperative arthroscopic surgery from October 22, 2015; entitlement to an increased initial rating for right shoulder, status-post acromioclavicular separation from October 22, 2015; entitlement to SMC based on the need for regular aid and attendance; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no probative evidence of record that the Veteran experienced characteristic prostrating headache attacks at any time during the rating period prior to November 24, 2014.

2.  For the rating period from November 24, 2014, the Veteran was in receipt of a disability rating of 50 percent for headaches, which is the maximum schedular rating for that disability, and the probative evidence of record does not demonstrate factors warranting an extra-schedular rating for the disability.

3.  For the entire rating period, the Veteran's PTSD manifested in no worse than occupational and social impairment with reduced reliability and productivity.

4.  For the entire rating period, the Veteran's vertigo was manifested by dizziness and occasional staggering.

5.  For the period prior to October 22, 2015, the Veteran's degenerative changes of the lumbar spine were manifested by painful motion.

6.  For the period prior to October 22, 2015, the Veteran's degenerative changes of the cervical spine were manifested by painful motion.

7.  For the period prior to October 22, 2015, the Veteran's degenerative changes of the right knee with chondromalacia, status postoperative arthroscopic surgery, were manifested by painful motion.

8.  For the period prior to October 22, 2015, the Veteran's degenerative changes of the left knee with chondromalacia, status postoperative arthroscopic surgery, were manifested by painful motion.

9.  For the period prior to October 22, 2015, the Veteran's degenerative changes of the right shoulder, status-post acromioclavicular separation, were manifested by painful motion.

10.  There is no probative evidence of record reflecting that the Veteran was in need of regular aid and attendance during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to increased initial ratings for headaches, rated as noncompensable prior to November 24, 2014, and 50 percent disabling therefrom, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.124a, Diagnostic Code 8100 (2016).

2.  The criteria for entitlement to an initial rating of 50 percent, and no higher, for PTSD prior to October 19, 2015, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for entitlement to an initial rating in excess of 50 percent for PTSD from October 19, 2015, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

4.  The criteria for entitlement to an initial rating of 30 percent, and no higher, for vertigo are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.87, Diagnostic Code 6204 (2016).

5.  For the period prior to October 22, 2015, the criteria for entitlement to an initial rating of 10 percent, and no higher, for degenerative changes of the lumbar spine are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5237 (2016).

6.  For the period prior to October 22, 2015, the criteria for entitlement to an initial rating of 10 percent, and no higher, for degenerative changes of the cervical spine are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5237 (2016).

7.  For the period prior to October 22, 2015, the criteria for entitlement to an initial rating of 10 percent, and no higher, for degenerative changes of the right knee with chondromalacia, status postoperative arthroscopic surgery, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2016).

8.  For the period prior to October 22, 2015, the criteria for entitlement to an initial rating of 10 percent, and no higher, for degenerative changes of the left knee with chondromalacia, status postoperative arthroscopic surgery, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5260 (2016).

9.  For the period prior to October 22, 2015, the criteria for entitlement to an initial rating of 20 percent, and no higher, for degenerative changes of the right shoulder, status-post acromioclavicular separation, are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201 (2016).

10.  The criteria for entitlement to SMC based on the need for regular aid and attendance are not met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for increased initial ratings for headache, PTSD, vertigo, and degenerative changes of the cervical and lumbar spines; of right and left knees with chondromalacia, status postoperative arthroscopic surgery; and degenerative changes of right shoulder, status-post acromioclavicular separation arises from his disagreement with the initial ratings awarded following the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in June 2009.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning higher initial ratings for those disabilities.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and identified, relevant, and available private treatment records have been obtained and associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations as to the service-connected headaches in June 2008, November 2014, and October 2015.  The examiners considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria relevant to the service-connected headaches.  In addition, the Veteran was provided VA examinations as to the service-connected PTSD in June 2008 and October 2015.  The examiners conducted mental status examinations, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria relevant to the Veteran's PTSD.  Furthermore, the Veteran was provided VA examinations as to the service-connected vertigo in June 2008 and October 2015.  The examiners considered the Veteran's reported symptomatology, to include his reported dizziness and balance problems, and provided the medical information necessary to address the rating criteria relevant to the service-connected vertigo.  Finally, the Veteran was provided VA examinations as to the service-connected degenerative changes of the cervical and lumbar spine, knees, and right shoulder in June 2008.  The examiner considered the Veteran's reported symptomatology and provided the medical information necessary to address the rating criteria for the service-connected degenerative changes, to include a statement as to functional loss due to the degenerative changes.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not alleged that his headaches have increased in severity since the October 2015 VA examination, that his PTSD has increased in severity since the October 2015 VA examination, or that his vertigo increased in severity since the October 2015 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that higher disability ratings are warranted.  As such, the Board finds that the examinations of record are adequate to adjudicate the appeals for increased initial ratings for headaches, PTSD, and vertigo, and that no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the appeals adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in November 2012.  Relevant to the appeals decided herein, the November 2012 Board remand directed the AOJ to make efforts to identify and obtain any relevant outstanding private treatment records; schedule the Veteran for VA examinations to identify the current level of impairment resulting from his service-connected headaches, PTSD, and vertigo, and degenerative changes of the cervical spine, lumbar spine, right and left knees, and right shoulder; and then readjudicate the appeals and issue a supplemental statement of the case, if warranted.  Pursuant to the November 2012 Board remand, the AOJ sent the Veteran a letter in February 2013 asking him to identify or submit any outstanding, relevant VA or private treatment records.  In April 2014, the Veteran submitted a "VCAA Notice Response" form indicating that he had enclosed all the remaining information or evidence that would support his claim or that he had no other information or evidence to give VA to support his claim.  The AOJ nevertheless obtained updated VA treatment records.  In addition, the Veteran was provided VA examinations as to the service-connected headaches in November 2014 and October 2015, as to his PTSD in October 2015, as to his vertigo in October 2015, and as to the service-connected degenerative changes in October 2015.  The examinations were responsive to and consistent with the November 2012 Board remand directives.  The AOJ readjudicated the appealed issues in the March 2016 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the November 2012 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria - Increased Ratings Generally

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all appeals for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Increased Ratings for Headaches

The Veteran seeks increased initial ratings for headaches.  The Veteran's headaches are rated as noncompensable from September 1, 2008, the day after his separation from active service and the date service connection was awarded for the disability, and as 50 percent disabling from November 24, 2014.  The applicable rating period is from September 1, 2008, the effective date for the award of service connection for headaches, through the present.  See 38 C.F.R. § 3.400.

The Veteran's headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, a noncompensable rating is assigned for headaches with characteristic prostrating attacks averaging less than one in two months over the last several months.  A 10 percent rating is assigned for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum schedular 50 percent rating is assigned for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating."  By way of reference, the Board notes that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), defines "prostration" as "extreme exhaustion or powerlessness."

Turning to the relevant evidence of record, the Veteran reported to the June 2008 VA examiner that he was troubled greatly by his headaches, which averaged two to three times per day and lasted for two hours on each occasion.  During the headaches, he would become extremely irritable and angry.  He took Percocet in relief of the condition.  The headaches were not accompanied by disturbance of vision or vomiting.  The examiner noted no indication of side effects from the medications or complications from the headaches.

In his October 2008 notice of disagreement, the Veteran stated that he continued to have daily headaches that he treated himself.  He described the headaches as "incapacitating in nature."  See VA Form 21-4138, Statement in Support of Claim, received in October 2008.

The treatment records reflect occasional complaints of headaches.  A February 2014 traumatic brain injury evaluation describes the Veteran's headaches as "mild," and explains that, in the context of the evaluation, "mild" means "Occasionally present but it does not disrupt activities, I can usually continue what I am doing; does not really concern me."  A December 2014 traumatic brain injury follow up note describes the Veteran's headaches as "severe," and explains that, in the context of the evaluation, "severe" means "Frequently present and disrupts activities; I can only do things that are fairly simple or take little effort; I feel like I need help."  The Veteran reported that the headaches occurred daily, with light sensitivity as a major trigger.  He did not use medications for the headaches.  The headaches were accompanied by nausea, but not emesis.  Treatment for the headaches consisted of lying down and maybe massaging the area.

The November 2014 VA examination report reflects that the Veteran reported his headaches began in 2004 following a jump injury and worsened in 2007 after a motor vehicle accident.  His treatment plan includes Tylenol #3 and Tylenol, but that nothing helps the headaches.  His headache pain is constant, pulsating or throbbing, localized on the right side of the head, and worsens with physical activity.  He has sensitivity to light and sound associated with the headaches.  The headaches typically last less than one day.  The examiner opined that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran's headaches prevent him from working when present.

At the October 2015 VA examination, the Veteran reported current headache symptoms of constant dull, aching pain at the base of the neck, which is accompanied by light sensitivity.  Turning his head in any direction causes a migraine to start, and the condition is worse when driving and hearing sirens.  His treatment plan includes taking Aleve, which does not help.  His headache pain is constant and located on both sides of the head.  The headaches are associated with nausea, sensitivity to light and sound, changes in vision, and vertigo.  The headaches typically last one to two days.  The examiner opined that the Veteran has very frequent prostrating and prolonged attacks of migraine and non-migraine headache pain.  The Veteran is unable to perform any type of activities of employment when the migraines are present.

In view of the relevant evidence of record, the Board concludes that the Veteran was not entitled to a compensable initial rating for headaches prior to November 24, 2014.  The June 2008 VA examination report indicates that the Veteran experienced an average of two to three headaches per day that each last for two hours.  However, the report does not indicate that the headaches were characteristic prostrating attacks.  Rather, the Veteran indicated that he becomes extremely irritable and angry during the headaches, but did not describe any other complications from the headaches or side effects from the medications he took for the headaches, such as extreme exhaustion or powerlessness.  At the February 2014 traumatic brain injury evaluation report indicates the Veteran's headaches were mild, meaning occasionally present, but not disruptive of activities such that he could usually continue what he was doing and did not become concerned over the headaches.  Such symptoms do not more closely approximate the severity contemplated by the criteria for a compensable rating under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which require a minimum of characteristic prostrating attacks averaging one in two months over the last several months.  There is no probative evidence of record that the Veteran experienced prostrating headache attacks at any time during the rating period prior to the November 2014 VA examination.  Accordingly, the record does not show that at any time prior to November 24, 2014, was the Veteran entitled to a compensable initial rating for headaches.

As to whether the Veteran is entitled to an initial rating in excess of 50 percent for headaches from November 24, 2014, the Board notes that 50 percent is the maximum schedular rating available for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Therefore, the Veteran was not entitled to a schedular rating in excess of 50 percent for headaches at any time during the rating period from November 24, 2014.

The Board has considered the Veteran's assertions that he is entitled to higher initial ratings for the service-connected headaches and his October 2008 statement that his headaches were "incapacitating in nature."  The Veteran is competent to report symptoms such as headache pain, nausea, and sensitivity to light and sound.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is also credible in that regard and in his belief that he is entitled to increased initial ratings for headaches.  In determining the Veteran's entitlement to increased initial ratings, the Board has considered the Veteran's various headache symptoms reflected in the record, as discussed above.  However, as to the Veteran's statement that the headaches were "incapacitating," the Board notes that the term is vague and the assertion is not supported by contemporaneous medical records documenting complaints of or treatment for incapacitating headaches.  Thus, his assertion does establish that the headaches resulted in extreme exhaustion or powerlessness, or that the headaches were otherwise prostrating, as required for a compensable rating under Diagnostic Code 8100.  Rather, the earliest dated evidence of record establishing that the Veteran's headaches were prostrating is the November 2014 VA examination report.  Thus, the Board concludes that the probative evidence of record supports a finding that a compensable initial rating was not warranted for headaches at any time prior to November 24, 2015.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. Id. at 115.

The schedular rating criteria used to rate the Veteran's service-connected headaches reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the headaches on the basis of frequency and severity, in addition to economic inadaptability resulting from prostrating effect.  This includes symptoms such as nausea, sensitivity to light, and sensitivity to sound to the extent that these represent aspect of the underlying symptoms of a prostrating episode.  In this case, the Board finds that the evidence does not show unique or unusual symptomatology regarding headaches that would render the schedular criteria inadequate such that referral for extra-schedular consideration is warranted.

The Board therefore finds that the criteria for increased initial ratings for the Veteran's headaches have not been met at any time during the rating period.  As the preponderance of the evidence is against the assignment of increased initial ratings, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings for PTSD

The Veteran seeks increased initial ratings for PTSD.  The Veteran's PTSD is rated as 30 percent disabling from September 1, 2008, the day after his separation from active service and the date service connection was awarded for the disability, and 50 percent disabling from October 19, 2015.  The applicable rating period is from September 1, 2008, the effective date for the award of service connection for PTSD, through the present.  See 38 C.F.R. § 3.400.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The VA General Rating Formula for Mental Disorders is meant to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Symptomatology should be the fact finder's primary focus when deciding entitlement to a given disability rating, and a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  The psychiatric symptoms listed in the above rating criteria are not exhaustive.  Rather, they are examples of typical symptoms for the listed percentage ratings.  Mauerhan, 16 Vet. App. 436.  Accordingly, consideration will be given to all symptoms of the Veteran's PTSD that affect his level of occupational and social impairment.

The Veteran's Global Assessment of Functioning (GAF) scores are also for consideration.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV)).  According to the pertinent sections of the DSM-IV, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social or occupational functioning.

Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is for consideration, but is not determinative of the percentage VA disability rating assigned.  The percentage rating is based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126.

Turning to the relevant evidence of record, at the June 2008 VA examination, the Veteran reported a history of sleeping problems seven nights a week for the prior three years.  He has difficulties both getting to sleep and staying asleep.  He has nightmares every night, including combat dreams.  Medications did not help with his sleep or nightmares.  During the day he is very anxious and tense.  He does not have panic attacks.  Rather, he merely feels on edge all of the time.  He feels he is never relaxed.  He has an exaggerated startle response and is hypervigilant.  He is very jumpy with any loud noises, such as a door blowing shut or someone dropping books, and does not feel comfortable.  While he is driving, he says he gets "IED alert" and becomes worried about possible ambushes.  He does not like to be around strangers.  He does not like people coming up from behind him.  He usually has to face the door while at a restaurant.  He is more isolated and withdrawn than he used to be.  He also feels he is a little more distant from his family.  He has intrusive memories, some depression, loss of energy, and loss of interest.  He often feels distracted and has a poor attention span.  He is also irritable and becomes frustrated for no reason.  He has some avoidance.

As to activities of daily living, the Veteran reported being able to bathe, dress, and feed himself.  He helps around the house, and does things with his children, such as attending sports games.  He rides his motorcycle, watches television, reads, works in his yard, and uses the internet.  He and his wife will go out with friends for cookouts or go out to dinner.  He visits and hosts family.  He gets along with his mother, father, siblings, wife, children, and friends.

On mental status examination at the June 2008 VA examination, the Veteran was neatly groomed and dressed, and he behaved normally.  He was pleasant, cooperative, and polite.  His speech was normal with good grammar and vocabulary.  He was spontaneous and logical.  He exhibited no pressured speech, flight of ideas, or loss associations.  He showed no sign of hallucinations, delusions, paranoia, or ideas of reference.  He was not homicidal or suicidal.  His self-confidence was fairly good.  However, he had depression, psychomotor retardation, anxiety, and irritability.  He was oriented to four spheres, knew basic information about himself, had good recent and remote memory, and had fairly good concentration during the interview.  His fund of knowledge and judgment were good, his insight was fair, and his intelligence was judged to be a little above average.  The examiner assigned the Veteran a GAF score of 60, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  The examiner opined that the Veteran has no difficulty understand and following simple, complex, or detailed instructions; is able to establish and maintain effective work, school, and social relationships; and does not pose a threat of persistent danger or injury to himself or others.  In addition, the Veteran can get along with the public, coworkers, and supervisors, and he can learn new procedures.

In June 2014, the Veteran underwent a private psychological evaluation.  At the evaluation, the Veteran reported that he had been working as a government contractor from 2011 through the present and that he had a resurgence of PTSD symptoms following a motor vehicle accident in December 2013.  He endorsed dreams of a friend who had died, dreams of being back in the combat zone, and dreams of getting his last rights.  He has triggers to thinking about his in-service trauma.  He has psychological reactions when triggered and he can feel scared.  He noted daytime thoughts of his accident.  He endorsed all avoidance behaviors, including avoiding driving, talking about any event of war, and avoiding war media.  He reported high startle and hypervigilant behavior.  He performs checks in public places and scans his environment.  He feels that the world is more of a dangerous place.  He has loss of interest in activities he used to enjoy, is detached from others, and is more pessimistic.  He has trouble sleeping and a poor sleep pattern.  He has poor concentration and is irritable.  However, he denied reckless self-destructive behavior, and denied suicidal or homicidal ideation.

On mental status examination at the June 2014 private psychological evaluation, the Veteran was appropriately dressed in neat and clean clothing.  He was cooperative and maintained appropriate eye contact throughout the interview.  His speech was within normal limit.  He reported his mood as low.  His affect was euthymic with flattening and minimal range.  He denied experiencing any hallucinations, delusions, suicidal ideation, or homicidal ideation.  His thought content was appropriate to the topics presented.  His thought processing was logical and goal-directed.  He did not evidence any sign of psychotic, derailed, tangential, circumstantial, or preservative thought processing.  He denied any phobia or period of mania.  His insight and judgment were good.  His memory was intact for recent and long-term events.  The examiner opined that the Veteran's PTSD causes social and occupational impairment due to chronic sleep impairment, emotional dysregulation, poor concentration, isolation behaviors, poor behavioral controls, irritability reactions around others, loss of interest in life, and detachment reactions.

VA treatment records reveal that in December 2014, he endorsed symptoms of depression, anger, sleep disturbance, apathy, emotional detachment, avoidance, loss of interest, intrusive recollection of traumatic events, nightmares, flashbacks, hypervigilance, and exaggerated startle response.  His mood was anxious, and he had a full-range affect.  His mental focus was within normal limits.  He did not have suicidal or homicidal ideation.  In February 2015, the Veteran was in a calm and stable mood.  His thoughts, insight, judgement, memory, and attention were all within normal limits.  He endorsed psychiatric symptoms of nightmares every night, hypervigilance, avoiding people, feeling disconnected from others, and difficulties with sleep and concentration.  He exhibited mild distress while discussing past traumatic events.  In April 2015, he reported having gone to a friend's funeral, which he found to be "celebratory" and "motivating".  He felt that going to the funeral "kindled a fire" and "made me realize my situation is not as grave as the families of the fallen."  Later in April 2015, he reported that, in the previous week, he went to a crowded restaurant and was able to sit with his back to the exit; he spoke with other veterans about combat experiences; and he attended a fundraising event that included observing target shooting.  In each of those three instances, his distress dissipated over time, and he felt "pretty happy".  Also in April 2015, he reported that he can fall asleep, but wakes up sweating with dreams.  He reported intrusive recollections of past traumatic events, flashbacks, avoidance, and exaggerated startle response.  He copes with his symptoms by using breathing exercise, which help him calm down and not get angry.  He did not feel happy, but denied suicidal or homicidal ideation.

At a May 2015 VA caregiver program eligibility assessment, the Veteran endorsed difficulty with planning and organizing, difficulty with sleep regulation, difficulty with recent memory, and difficulty with self-regulation, such as being able to moderate moods, agitation, or aggression.  In June 2015, the Veteran reported sleeping well for the past three nights.  He indicated he was spending his time doing yardwork and driving on his motorcycle.  He stated he was feeling happier, but was concerned that his symptoms might return.  He reported, "My hypervigilance has absolutely gone down, but I'd like it to go down further."  Later that same month, he reported continuing to have recollections of traumatic events, flashbacks, nightmares, avoidance, and exaggerated startle response.  However, he was optimistic and positive about therapy.  His mood was dysphoric, but his affect was appropriate.  He did not exhibit signs of hallucination, had no suicidal or homicidal ideation, and was alert and oriented.  In August 2015, he again had no suicidal or homicidal ideation.  That same month, he reported that he was anxious to return to work as a government contractor.

At the October 2015 VA examination, the Veteran reported that in October 2008 he became emotional and frustrated while in Afghanistan, hit his boss due to perceived incompetence, and lost his job.  He voiced regret over the incident.  He described his mood as mostly "lazy, angry, depressed."  He reported difficulty falling asleep and staying asleep.  He has night sweats and is tired during the day.  He has poor concentration and avoids going anywhere so that he is not around other people.  He punches holes in the walls at home.  He occasionally becomes verbally angry with his wife.  He used to enjoy riding motorcycles, but is no longer able to ride due to neck injuries.  He is homebound due to being unable to drive and does not socialize.  However, he did not report any depressive, manic, or psychotic episodes or excessive worry.  He did not have suicidal or homicidal ideations, or audio or visual hallucinations.  His affect was irritable and constricted.  The examiner noted PTSD-related symptoms of intrusive thoughts, avoidance; negative cognitions; hypervigilance; depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; flattened affect; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner also noted that the Veteran had memory difficulties, but attributed those difficulties to the Veteran's history of traumatic brain injury.  The examiner opined that the Veteran's PTSD and history of traumatic brain injury result in occupational and social impairment with reduced reliability and productivity, with each of those conditions equally contributing to such impairment.

After considering the evidence of record under the laws and regulations set forth above, the Board finds that, for relevant rating period prior to October 19, 2015, the Veteran's PTSD manifestations were no more severe than productive of occupational and social impairment with reduced reliability and productivity.  For example, the record shows that the Veteran consistently reported sleep disturbances, including difficulty falling asleep, nightmares, and difficulties staying asleep.  He also consistently reported suspicious behaviors, such as hypervigilance and being worried of ambushes while driving.  He also reported depressed mood, irritability, and anxiety, and was noted to have a flattened affect on at least one occasion.  He avoided other people and stressful situations.  Nevertheless, during that period he was able to function satisfactorily in some stressful situations.  In April 2015, he went to a friend's funeral, which he found to be motivating.  He was also able to engage in three stressful activities, and found that his distress dissipated over time during each of those activities.  In June 2015, he was riding his motorcycle and performing yard work.  He also indicated that his hypervigilance symptoms had decreased.  In addition, the record reflects that the Veteran performed work as a government contractor during the period prior to October 19, 2015.  This work involved traveling overseas and ended due to a motor vehicle accident.

The Board further finds that, for relevant rating period from October 19, 2015, the Veteran's PTSD manifestations were no more severe than productive of occupational and social impairment with reduced reliability and productivity.  At the October 2015 VA examination, the Veteran reported a "lazy, angry, depressed" mood, poor concentration, and avoiding going anywhere so that he is not around other people.  In addition, he punches holes in the walls at home and occasionally becomes verbally angry with his wife.  His affect was irritable and constricted.  The examiner noted PTSD-related symptoms of intrusive thoughts, avoidance; negative cognitions; hypervigilance; depressed mood; anxiety; suspiciousness; panic attacks more than once a week; and chronic sleep impairment; flattened affect; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Furthermore, the examiner opined that the Veteran's PTSD and history of traumatic brain injury result in occupational and social impairment with reduced reliability and productivity, which coincides with the criteria for a 50 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Veteran was independent in self-care throughout the entire rating period, and presented as fully alert and oriented at all times.  He was not observed as having altered mental status or illogical or incoherent speech or thought processes.  He was also not observed as exhibiting signs of hallucination, delusion, or mania.  There is no indication in the record that the Veteran has been unable to perform activities of daily living or self-care at any time during the rating period due to his PTSD.  The Veteran has presented as at least adequately dressed and groomed at all VA treatment appointments and VA examinations where his appearance is noted.

The Board further finds that the Veteran was not entitled to a 70 percent rating for his PTSD at any time during the appeal period.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The record shows that the Veteran's PTSD causes difficulty in work and mood in that he has presented with  depressed mood at times and reports irritability that results in avoiding interacting with others and becoming verbally angry with his wife.  However, the record does not show that the Veteran has deficiencies in school, judgment, or thinking due to his PTSD.

Furthermore, the record does not show symptoms comparable to most of the example symptoms listed in the 70 percent rating criteria.  Specifically, the evidence does not show that, due to his PTSD, the Veteran experiences suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Throughout the medical record, the Veteran is noted as having normal speech and thought process.  At all times he has been appropriate in his appearance.  He has maintained relationships with his wife and his children.  He has been able to engage in leisure pursuits, including riding his motorcycle, watching television, doing yardwork, and attending sports games with his children.  He has also indicated at times that he has friends, and the VA treatment records reflect that he was able to participate actively in therapy sessions.  Overall, the Veteran's demonstrated severity, frequency, and duration of functional impairment most closely approximates the 50 percent rating criteria for the entire relevant rating period.

The Board acknowledges that the October 2015 VA examiner indicated that the Veteran experiences near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and difficulty in adapting to stressful circumstances including work or work-like settings, and that those symptoms are listed as example symptoms under the 70 percent rating criteria.  However, the record shows that, during the rating period, the Veteran has interacted appropriately with VA health care providers and VA examiners at all times.  Furthermore, he has been able to adapt to stressful circumstances, such as working overseas as a government contractor and engaging in three stressful activities in April 2015, including going to a crowded restaurant.  In June 2015, he reported feeling happier and having reduced hypervigilance symptoms.  The record does not support the examiner's finding of near-continuous state of panic or depression.  In addition, although the record does show that the Veteran has expressed feelings of difficulty adapting to stressful circumstances, it also shows that he is able to do so.  Moreover, the Veteran's demonstrated level of severity, frequency, and duration of functional impairment overall did not more closely approximate the level of impairment contemplated by the 70 percent rating criteria at any time during the relevant rating period, even in view of the October 2015 VA examiner's findings.  Vasquez-Claudio, 713 F.3d at 117.

The Board also finds that the Veteran is not entitled to a 100 percent rating for his PTSD at any time during the rating period.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  The evidence does not demonstrate functional impairment comparable to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The Veteran has exhibited normal thought process at all times.  He has not endorsed or exhibited persistent delusions or hallucinations.  He has been cooperative with healthcare providers and VA examiners at all times.  He has been able to interact appropriately with treatment providers, VA examiners, and others.  He has maintained relationships with his wife, other family members, and some friends.  In short, the Veteran has not shown symptoms productive of impairment comparable to total occupational and social impairment.  Overall, the Veteran's demonstrated severity, frequency, and duration of functional impairment most closely approximates the 50 percent rating criteria for the entire relevant rating period.  Therefore, a rating of 100 percent for the PTSD was not warranted at any time during the rating period.  See 38 C.F.R. § 4.7.

The Board recognizes that the record shows the Veteran has not worked since the late 2013 or mid-2014.  The fact that the Veteran's PTSD results in occupational impairment has been considered by the Board.  Such impairment is explicitly contemplated by the schedular criteria.  However, that the Veteran is not working does not by itself define his level of impairment, and does not by itself demonstrate that a rating in excess of 50 percent was warranted at any time during the relevant rating period.  In the above discussion, the Board detailed the factors constituting the Veteran's overall disability picture.  The Board has coordinated the Veteran's demonstrated level of impairment with the rating criteria.  See 38 C.F.R. § 4.21; see also Mauerhan, 16 Vet. App. 436.  Although the record shows that the Veteran has not worked since late 2013 or mid-2014, it also shows that, overall, the Veteran's psychiatric symptomatology does not more closely approximate the level of severity contemplated by the criteria for ratings in excess of 50 percent.  Therefore, the Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for PTSD at any time during the rating period despite the fact that he has not worked since the late 2013 or mid-2014.

The Board recognizes that the Veteran was assigned a GAF score of 60 by the June 2008 VA examiner, indicating moderate symptoms or moderate difficulty in social or occupational functioning.  The Board notes that a GAF score is only one component of a Veteran's disability picture.  Moreover, a GAF score of 60 is not inconsistent with the criteria for a 50 percent rating for PTSD.  The Board assigns greater probative value to the medical evidence and clinical findings in the record, which noted the Veteran's specific reported symptoms, than to the single GAF score of 60.  As explained in detail above, the clinical findings, including the Veteran's reported symptoms, are most consistent with a disability rating of no greater than 50 percent.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  However, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular ratings for the Veteran's PTSD is inadequate.  The Veteran did not claim that his disability is exceptional or unusual.  He simply requested a higher rating.  Moreover, the rating criteria allow for a higher schedular disability rating, but, as detailed above, the Veteran's PTSD symptomatology has not been shown to be productive of the level of functional impairment contemplated by the higher rating criteria.  In addition, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, as it has done in this decision, the Board must address and consider symptoms other than those specifically listed, as well as the overall level of impairment.  See, e.g., Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  With respect to any psychiatric symptom that was not specifically listed as an example in the criteria, the symptom is contemplated by the criteria as the criteria expressly allows for consideration of symptoms other than those specifically listed.  As such, in this case, the Board finds that the evidence does not show unique or unusual symptomatology regarding PTSD that would require referral for extra-schedular consideration.

The Board notes that the Veteran is competent to report symptoms of his PTSD, as doing so requires only personal knowledge.  See Layno, 6 Vet. App. at 469.  The Board has considered his reported symptoms.  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, the Veteran is not competent to render an opinion as to the relative severity of his PTSD, as doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  The Board instead relies on the competent findings of record provided by medical professionals, given the professionals' expertise in evaluating mental disorders.  The probative evidence does not support a finding that a rating in excess of 50 percent is warranted for the Veteran's PTSD.

In light of the above, the Board finds that an initial rating of 50 percent, and no higher, was warranted prior to October 19, 2015.  The Board additionally finds that an initial rating in excess of 50 percent for the Veteran's service-connected PTSD was not warranted at any during the rating period.  To the extent the Veteran seeks an initial rating in excess of 50 percent for the PTSD, the preponderance of the evidence is against the Veteran's appeal, the benefit-of-the-doubt rule is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).

Increased Ratings for Vertigo

The Veteran seeks an increased initial rating for vertigo.  The Veteran's vertigo is rated as 10 percent disabling from September 1, 2008, the day after his separation from active service and the date service connection was awarded for the disability.  The applicable rating period is from September 1, 2008, the effective date for the award of service connection for vertigo, through the present.  See 38 C.F.R. § 3.400.

The Veteran's vertigo is rated under 38 C.F.R. § 4.87, Diagnostic Code 6204, which relates to peripheral vestibular disorders.  Under Diagnostic Code 6204, a 30 percent is assigned when there is dizziness and occasional staggering.  A 10 percent rating is assigned when there is occasional dizziness.

Turning to the relevant evidence of record, at the June 2008 VA examination, the Veteran reported that he had experienced dizziness and vertigo since 2004.  The condition manifests in intense difficulty balancing for short periods.  These periods occur once a week and last one minute.

In his notice of disagreement, the Veteran asserted that his service-connected vertigo manifests in occasional staggering.  See VA Form 21-4138, received in October 2008.  The Veteran repeated this assertion in his substantive appeal.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2009.

The Veteran's treatment records reflect complaints of dizziness.  At the February 2014 traumatic brain injury evaluation, the Veteran reported dizziness and balance problems a couple of times per month that have a sudden onset and then resolve quickly.  On examination, his gait was coordinated and he had a stable stance and pace, but Romberg and pronator drift testing revealed a positive sway with self-correction.  The December 2014 traumatic brain injury follow up note reflects the Veteran reported severe dizziness and moderate loss of balance, with the dizziness occurring twice per day for very short durations.

At the October 2015 VA examination, the Veteran reported dizziness that affects his balance and occasionally becomes severe.  The examiner found that the Veteran had vertigo that occurs less than once a month and lasts less than one hour.  During gait testing, the Veteran was unbalanced, swaying to the right as he walked.  The examiner noted that the Veteran has ongoing difficulty with his gait due to vertigo, and that the gait difficulty affects his ability to perform for successful employment.

In view of the relevant evidence of record, the Board concludes that the Veteran has been entitled to a 30 percent rating for vertigo throughout the rating period.  At the June 2008 VA examination, the Veteran indicated that the condition manifests in occasional dizziness and difficulty balancing.  He asserted in his notice of disagreement and substantive appeal that the disability manifests in occasional staggering.  The Veteran is competent to report such a symptoms.  See Layno, 6 Vet. App. at 469.  The Board also finds the Veteran credible in this regard as there is nothing in the record that impugns his statements on the matter.  The treatment records show continued reports of dizziness and loss of balance.  In addition, the Veteran's dizziness and loss of balance were confirmed at the February 2014 traumatic brain injury evaluation and the October 2015 VA examination, where the Veteran demonstrated an abnormal, swaying gait during testing.  As such, the Board finds that the record shows that, throughout the rating period, the Veteran's vertigo has been manifested by not only dizziness, but also occasional staggering, consistent with a 30 percent rating under Diagnostic Code 6204.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  The schedular rating criteria used to rate the Veteran's service-connected vertigo reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the vertigo based on the presence of dizziness and/or staggering, which have been the Veteran's primary symptoms attributable to the vertigo throughout the rating period.  Therefore, in this case, the Board finds that the evidence does not show unique or unusual symptomatology regarding vertigo that would render the schedular criteria inadequate such that referral for extra-schedular consideration is warranted.

The Board therefore finds that the criteria for a rating of 30 percent, and no higher, for the Veteran's vertigo have been met for the entire rating period.  Accordingly, there is no basis for staged rating of the Veteran's vertigo pursuant to Fenderson, 12 Vet. App. at 126-27.  To the extent the Veteran seeks a rating in excess of 30 percent for vertigo, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).

Increased Ratings for Degenerative Changes of the Lumbar Spine, Cervical Spine, Knees, and Right Shoulder

The Veteran's seeks an increased initial rating for degenerative changes of the cervical and lumbar spines; of right and left knees with chondromalacia, status postoperative arthroscopic surgery; and degenerative changes of right shoulder, status-post acromioclavicular separation.  Those degenerative changes were rated as 10 percent disabling from September 1, 2008, the day after the Veteran's separation from active service and the date service connection was awarded for the disability, until October 22, 2015, when he was awarded separate ratings for degenerative changes of the cervical spine, degenerative changes of the lumbar spine, degenerative changes of the right knee, degenerative changes of the left knee, and degenerative changes of the right shoulder.  The applicable rating period is from September 1, 2008, the effective date for the award of service connection for the degenerative changes, through October 22, 2015.  See 38 C.F.R. § 3.400.

From September 1, 2008, through October 22, 2015, the degenerative changes of the cervical spine, lumbar spine, knees, and right shoulder were rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which pertains to degenerative arthritis and instructs that rating shall be on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, a 10 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted for involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disability from arthritis, the knees and shoulders are considered major joints, and the cervical spine and lumbar spine are considered groups of minor joints.  38 C.F.R. § 4.45(f).

Limitation of motion of the lumbosacral or cervical spine is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and the General Rating Formula for Diseases and Injuries of the Spine (rating formula).  In relevant part, under the rating formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Limitation of motion of the knees is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is assigned for flexion of the knee limited to 45 degrees; a 20 percent rating is assigned for flexion limited to 30 degrees; and a 30 percent rating is assigned for flexion limited to 15 degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is assigned for extension of the knee limited to 10 degrees; 20 percent rating is assigned for extension limited to 15 degrees; a 30 percent rating is assigned for extension limited to 20 degrees; a 40 percent rating is assigned for extension limited to 30 degrees; and a 50 percent rating is assigned for extension limited to 45 degrees.  Separate ratings may be awarded under Diagnostic Codes 5260 and 5261 based on limitation of flexion and limitation of extension of the same joint.  See VAOPGCPREC 9-2004.

Limitation of motion of the shoulders is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, different ratings are provided depending on whether the affected upper extremity is the major or minor extremity.  In this case, the record reflects that the Veteran is right-hand dominant.  Therefore, the Veteran's degenerative changes of the right shoulder affects the major upper extremity.  For the major upper extremity under Diagnostic Code 5201, a 20 percent rating is assigned for limitation of motion to shoulder level.  A 30 percent rating is assigned for limitation of motion midway between the side and shoulder level.  A 40 percent rating is assigned for limitation of motion of the arm to 25 degrees from the side.  The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion" of the arm.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).  Thus, separate ratings may not be assigned for limited flexion and limited abduction of the same arm.

In rating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion of a major joint or group of minor joints caused by degenerative arthritis is deemed to be limited motion such that a minimum compensable rating is warranted under Diagnostic Code 5003 even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also Petitti v. McDonald, 27 Vet.App. 415 (2015) (holding that painful motion may be "objectively confirmed" by either a clinician or a layperson who witnessed the veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).

Turning to the relevant evidence of record, at the June 2008 VA examination, the Veteran reported cervical spine symptoms of sharp pain that is not relieved by medications and that requires regular chiropractic treatments.  As to the lumbar spine, he reported intermittent stiffness, numbness, and pain that is elicited by physical activity, stress, bending over, and standing for long periods, and is relieved by rest.  As to the knees, he reported a history of arthroscopic procedures from which he had recovered well without any complications.  As to the right shoulder, he reported a burning sharp pain that is elicited by physical activity and relieved by rest.  The Veteran had normal posture and gait.

Examination of the cervical spine revealed no evidence of radiating pain on movement, muscle spasm, or tenderness.  Range-of-motion testing of the cervical spine revealed flexion from 0 to 45 degrees, extension from 0 to 45 degrees, right lateral flexion from 0 to 45 degrees, left lateral flexion from 0 to 45 degrees, right rotation from 0 to 80 degrees, and left rotation from 0 to 80 degrees.  The examiner opined that pain, weakness, lack of endurance, fatigue, or incoordination does not impact further on the range of motion of the cervical spine after repetitive use.

Examination of the thoracolumbar spine revealed no evidence of radiation pain on movement, muscle spasm, or tenderness.  Straight-leg testing was negative bilaterally.  Range-of-motion testing of the thoracolumbar spine revealed flexion from 0 to 90 degrees, extension from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right rotation from 0 to 30 degrees, and left rotation from 0 to 30 degrees.  The examiner opined that pain, weakness, lack of endurance, fatigue, or incoordination does not impact further on the range of motion of the lumbar spine after repetitive use.

Examination of the bilateral knees revealed course crepitus bilaterally.  Scars related to the Veteran's prior arthroscopic procedures were no longer confidently identifiable.  There was no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  There was no evidence of recurrent subluxation, locking pain, or joint effusion.  The Veteran had normal motor function and sensory function of the bilateral lower extremities.  Range-of-motion testing revealed flexion from 0 to 140 degrees and extension to 0 degrees bilaterally.  There was no varus/valgus instability, and the Veteran had negative Drawer and McMurray tests.  The examiner opined that pain, weakness, lack of endurance, fatigue, or incoordination does not impact further on the range of motion of the knees after repetitive exercise.

Examination of the right shoulder revealed no detectable alteration in form or function, and no sign of edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  The Veteran had normal strength, motor function, and sensory function of the right shoulder.  Range-of-motion testing revealed flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  The examiner opined that pain, weakness, lack of endurance, fatigue, or incoordination does not impact further on the range of motion of the right shoulder after repetitive use.

The VA treatment records show consistent complaints of joint pain.  A June 2012 note indicates that the Veteran's neck range of motion was "fair" and that he had normal range of motion of the knees.  The February 2014 traumatic brain injury evaluation note reflects findings of pain in the neck and tightness in the shoulders.  The Veteran had limit range of motion in the neck.  However, the VA treatment records do not include precise range of motion measurements for the cervical spine, lumbar spine, knees, or right shoulder.

The private treatment records reflect that the Veteran has undergone chiropractic care for his joint pain.  In February 2014, a visually conducted examination of the Veteran's cervical spine range of motion revealed flexion of 40/50, extension of 30/60, right lateral flexion of 35/45, left lateral flexion of 35/45, right rotation of 65/80, and left rotation of 65/80, all with pain and stiffness.  In a March 2014 letter, S. Oxendine, a massage therapist, states that the Veteran has decreased range of motion and pain in the cervical spine and right shoulder girdle.  In August 2014, the Veteran had full active range of motion in the shoulders, but decreased right lateral cervical rotation compared to the left.  In March 2015, the Veteran had moderately limited flexion, full extension, and 1/4 restriction in active range of motion of the cervical spine, and full rotation in passive range of motion of the cervical spine.  In April 2015, he had 1/2 restriction in active flexion and extension and 1/4 restriction in active rotation of the cervical spine.  In May 2015, he had 1/4 restriction in active flexion, extension, and rotation of the cervical spine with no pain, and shoulder range of motion that was within normal limits.  In June and August 2015, his cervical spine was moderately restricted in all fields of range of motion.

In view of the above, the Board concludes that, for the period from September 1, 2008, through October 22, 2015, the Veteran's degenerative changes of the cervical spine were manifested by sharply painful motion.  At the June 2008 VA examination, the Veteran had cervical spine flexion from 0 to 45 degrees, extension from 0 to 45 degrees, right lateral flexion from 0 to 45 degrees, left lateral flexion from 0 to 45 degrees, right rotation from 0 to 80 degrees, and left rotation from 0 to 80 degrees, which does not warrant a compensable rating under Diagnostic Code 5237.  However, the minimal compensable rating available under the diagnostic code pertaining to limitation of motion of the affected joint is assigned where there is full range of motion and no functional loss, but painful motion.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 5.  Under Diagnostic Code 5237, the minimal compensable rating for limited motion of the cervical spine is 10 percent.  Therefore, because the Veteran experienced painful motion of the cervical spine, for the period from September 1, 2008, through October 22, 2015, he was entitled to a separate rating of 10 percent for degenerative changes of the cervical spine.

The Board has considered the other evidence of record as to the Veteran's range of motion of the cervical spine during the period from September 1, 2008, through October 22, 2015.  The relevant rating criteria require the range-of-motion measurements to be made in terms of degrees.  Therefore, the ranges of motion described in the private treatment records in terms of fractions of restricted movement are not adequate for rating purposes and do not provide a basis for rating the Veteran's service-connected cervical spine disability.  In addition, the February 2014 cervical spine range-of-motion measurements in the private treatment records, which appear to be stated in terms of degrees, were measured in a visually conducted examination.  Pertinent regulations required that accurate measurements are required.  In the case of measurements of limitations of motion, this means that the measurements must be made using a goniometer.  See 38 C.F.R. § 4.46.  Therefore, the February 2014 measurements, which were made with visual estimates, are also not adequate for rating purposes.  Moreover, even if those measurements were to be accepted and applied to the relevant rating criteria, they would not result in a rating in excess of 10 percent.  Specifically, under Diagnostic Code 5237, a rating in excess of 10 percent is assigned where there is cervical spine flexion limited to 30 degrees or less, a combined range of motion of the cervical spine of 170 degrees or less, or ankylosis of the entire cervical spine.  The February 2014 measurements do not meet such criteria.  Accordingly, the Board concludes that the other evidence of record as to the Veteran's range of motion of the cervical spine during the period from September 1, 2008, through October 22, 2015, do not provide a basis for awarding an initial rating in excess of 10 percent for the service-connected degenerative changes of the cervical spine.

The separate rating for the service-connected cervical spine disability is awarded based on Diagnostic Codes 5003 and 5237.  Therefore, the diagnostic code for the disability for the period from September 1, 2008, through October 22, 2015, changes from Diagnostic Code 5003 to Diagnostic Code 5003-5237.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of Diagnostic Code 5003-5237 reflects that the service-connected cervical spine disability has been rated under Diagnostic Code 5003 for arthritis with reference to Diagnostic Code 5237 for cervical strain.  See 38 C.F.R. § 4.20.  This change in diagnostic code does not amount to a severance of service connection, but rather is a correction of the previously assigned diagnostic code to more accurately determine the benefit to which the Veteran is entitled.  See Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).

The Board notes that the Veteran has been service connected for radiculopathy of the right upper extremity and radiculopathy of the left upper extremity due to the service-connected degenerative changes of the cervical spine from April 14, 2014.  Note(1) under the General Rating Formula for Diseases and Injuries of the Spine dictates that any objective neurologic abnormalities associated with a service-connected spinal disability should be rated separately under an appropriate diagnostic code.  As such, the Board has also considered whether a rating in excess of 20 percent was warranted for the service-connected radiculopathies of the bilateral upper extremities at any time from April 14, 2014, through October 22, 2015.

The Veteran's service-connected radiculopathies of the bilateral upper extremities are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511, 8512, and 8513, relating to paralysis of the upper radicular group.  Under those diagnostic codes, mild incomplete paralysis of the upper radicular group (fifth and sixth cervicals), the middle radicular group, the lower radicular group, or all radicular groups warrants a 20 percent rating both for the major upper extremity and the minor upper extremity.  Moderate incomplete paralysis of the upper radicular group (fifth and sixth cervicals), the middle radicular group, the lower radicular group, or all radicular groups warrants a 40 percent rating for the major upper extremity and a 30 percent rating for the minor upper extremity.  Severe incomplete paralysis of the upper radicular group (fifth and sixth cervicals), the middle radicular group, or the lower radicular group warrants a 50 percent rating for the major upper extremity and a 40 percent rating for the minor upper extremity.  Complete paralysis of the upper radicular group (fifth and sixth cervicals), the middle radicular group, or the lower radicular group; or severe incomplete paralysis of all radicular groups warrants a 70 percent rating for the major upper extremity and a 60 percent rating for the minor upper extremity.  Complete paralysis of all radicular groups warrants a 90 percent rating for the major upper extremity and an 80 percent rating for the minor upper extremity.

In this case, an August 2014 private emg/ncv was interpreted as normal with no evidence of carpal tunnel syndrome, ulnar neuropathy, or cervical radiculopathy.  An October 2014 VA peripheral nerves conditions examination revealed mild incomplete paralysis in the bilateral upper radicular groups, middle radicular groups, and lower radicular groups of the upper extremity nerves.  Mild incomplete paralysis of all upper extremity nerve radicular groups warrants a 20 percent rating, regardless of whether it occurs in the major upper extremity or in the minor upper extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8513.  Accordingly, the evidence of record does not show that the Veteran was entitled to a rating in excess of 20 percent for the service-connected radiculopathy of the right upper extremity or in excess of 20 percent for the service-connected radiculopathy of the left upper extremity at any time during the period from April 14, 2014, through October 22, 2015.

The Board also concludes that, for the period from September 1, 2008, through October 22, 2015, the Veteran's degenerative changes of the lumbar spine were manifested by intermittent stiffness, numbness, and pain.  At the June 2008 VA examination, the Veteran had lumbar spine flexion from 0 to 90 degrees, extension from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right rotation from 0 to 30 degrees, and left rotation from 0 to 30 degrees, which does not warrant a compensable rating under Diagnostic Code 5237.  However, the minimal compensable rating available under the diagnostic code pertaining to limitation of motion of the affected joint is assigned where there is full range of motion and no functional loss, but painful motion.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 5.  Under Diagnostic Code 5237, the minimal compensable rating for limited motion of the lumbar spine is 10 percent.  Therefore, because the Veteran experienced painful motion of the lumbar spine, for the period from September 1, 2008, through October 22, 2015, he was entitled to a separate rating of 10 percent for degenerative changes of the lumbar spine.

The separate rating for the service-connected lumbar spine disability is awarded based on Diagnostic Codes 5003 and 5237.  Therefore, the diagnostic code for the disability for the period from September 1, 2008, through October 22, 2015, changes from Diagnostic Code 5003 to Diagnostic Code 5003-5237.  This change in diagnostic code does not amount to a severance of service connection, but rather is a correction of the previously assigned diagnostic code to more accurately determine the benefit to which the Veteran is entitled.  See Read, 651 F.3d at 1302.

The Board further concludes that, for the period from September 1, 2008, through October 22, 2015, the Veteran's degenerative changes of the left knee with chondromalacia, status postoperative arthroscopic surgery, and degenerative changes of the right knee with chondromalacia, status postoperative arthroscopic surgery, were manifested by painful motion.  At the June 2008 VA examination, the Veteran had flexion from 0 to 140 degrees and extension to 0 degrees in the bilateral knees.  Such measurements do not warrant a compensable rating under Diagnostic Code 5260 or 5261.  However, the minimal compensable rating available under the diagnostic code pertaining to limitation of motion of the affected joint is assigned where there is full range of motion and no functional loss, but painful motion.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 5.  Under both Diagnostic Code 5260 Diagnostic Code 5261, the minimal compensable rating for limited motion of the knee is 10 percent.  Therefore, because the Veteran experienced painful motion of the bilateral knees, for the period from September 1, 2008, through October 22, 2015, he was entitled to separate ratings of 10 percent for degenerative changes of the left knee with chondromalacia, status postoperative arthroscopic surgery, and 10 percent for degenerative changes of the right knee with chondromalacia, status postoperative arthroscopic surgery.

The Board notes that separate ratings may be awarded under Diagnostic Codes 5260 and 5261 based on limitation of flexion and limitation of extension of the same joint.  See VAOPGCPREC 9-2004.  However, providing separate ratings under those diagnostic codes based on painful motion pursuant to 38 C.F.R. § 4.59 and Burton would constitute impermissible pyramiding because doing so would be compensating the same symptomatology under different diagnostic codes.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As the Board's determination that the Veteran is entitled to a 10 percent initial rating for the service-connected right knee disability and a 10 percent initial rating for the service-connected left knee disability is made on the basis of painful motion of the bilateral knees and not based on limited motion, the Veteran is not entitled to separate ratings under Diagnostic Code 5260 and 5261 for either knee.

The Board further notes that a further rating may be awarded under 38 C.F.R. § 4.71a, Diagnostic Code 5257, in addition to any rating awarded under Diagnostic Codes 5260 and/or 5261.  See VAOPGCPREC 9-2004.  However, the record is absent for any finding of recurrent subluxation or lateral instability of either knee.  Specifically, the June 2008 VA examiner found no evidence of abnormal movement, recurrent subluxation, locking pain, joint effusion, or varus/valgus instability.  In addition, the Veteran had negative Drawer and McMurray testing at the June 2008 VA examination.  The VA treatment records and private treatment records do not reflect any findings of recurrent subluxation or lateral instability of either knee at any time during the period from September 1, 2008, to October 22, 2015.  Therefore, the Board finds that the Veteran was not entitled to a separate rating under Diagnostic Code 5257 for either knee during the period from September 1, 2008, to October 22, 2015.

The separate ratings for the service-connected knee disabilities are awarded based on Diagnostic Codes 5003 and 5260.  Therefore, the diagnostic code for the disabilities for the period from September 1, 2008, through October 22, 2015, changes from Diagnostic Code 5003 to Diagnostic Code 5003-5260.  This change in diagnostic code does not amount to a severance of service connection, but rather is a correction of the previously assigned diagnostic code to more accurately determine the benefits to which the Veteran is entitled.  See Read, 651 F.3d at 1302.

The Board additionally finds that, for the period from September 1, 2008, through October 22, 2015, the Veteran's degenerative changes of the right shoulder, status-post acromioclavicular separation, were manifested by burning sharp pain that is elicited by physical activity.  At the June 2008 VA examination, the Veteran had right shoulder flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees.  Such measurements do not warrant a compensable rating under Diagnostic Code 5201.  However, the minimal compensable rating available under the diagnostic code pertaining to limitation of motion of the affected joint is assigned where there is full range of motion and no functional loss, but painful motion.  See 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 5.  Under Diagnostic Code 5201, the minimal compensable rating for limited motion of the major arm 20 percent.  Therefore, because the Veteran experienced painful motion of the right shoulder, for the period from September 1, 2008, through October 22, 2015, he was entitled to a separate rating of 20 percent for degenerative changes of right shoulder, status-post acromioclavicular separation.

The separate rating for the service-connected right shoulder disability is awarded based on Diagnostic Codes 5003 and 5201.  Therefore, the diagnostic code for the disability for the period from September 1, 2008, through October 22, 2015, changes from Diagnostic Code 5003 to Diagnostic Code 5003-5201.  This change in diagnostic code does not amount to a severance of service connection, but rather is a correction of the previously assigned diagnostic code to more accurately determine the benefit to which the Veteran is entitled.  See Read, 651 F.3d at 1302.

The Board has considered whether the Veteran is entitled to higher ratings for the service-connected degenerative changes of the cervical spine, lumbar spine, knees, and/or right shoulder from September 1, 2008, to October 22, 2015, under 38 C.F.R. §§ 4.40, 4.45 and 4.59 on the basis of additional functional loss during flare-ups or upon repetitive use over time.  See DeLuca, 8 Vet. App. 202 (1995), Burton, 25 Vet. App. 1 (2011).  However, the record does not show that the Veteran had additional functional loss during flare-ups or upon repetitive use over time such that the criteria for a higher rating were more closely approximated at any time during the appeal period.  In particular, the Board notes that the June 2008 VA examiner opined that pain, weakness, lack of endurance, fatigue, or incoordination does not impact further on the range of motion of the cervical spine, lumbar spine, knees, or right shoulder after repetitive use.  The Board finds that the Veteran's pain and any functional loss are encompassed by the separate ratings for the cervical spine, lumbar spine, knees, and right shoulder discussed above, and that initial ratings in excess of those discussed above on the basis of additional functional loss during flare-ups or upon repetitive use over time were not warranted at any time during the period from September 1, 2008, to October 22, 2015.

The Board also has considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extra-schedular basis.  The schedular criteria used to rate the Veteran's service-connected cervical spine, lumbar spine, bilateral knee, and right shoulder disabilities reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disabilities based on functional loss, to include painful motion and loss of range of motion, which were the Veteran's primary symptoms attributable to the service-connected degenerative changes of the cervical spine, lumbar spine, bilateral knees, and right shoulder during the period from September 1, 2008, through October 22, 2015.  Therefore, in this case, the Board finds that the evidence does not show unique or unusual symptomatology regarding the service-connected degenerative changes of the cervical spine, lumbar spine, bilateral knees, and right shoulder that would render the schedular criteria inadequate such that referral for extra-schedular consideration is warranted.

The Board therefore finds that, for the entire period from September 1, 2008, through October 22, 2015, the Veteran was entitled to a 10 percent rating for degenerative changes of the cervical spine; a 10 percent rating for degenerative changes of the lumbar spines; a 10 percent rating for right knee with chondromalacia, status postoperative arthroscopic surgery; a 10 percent rating for left knee with chondromalacia, status postoperative arthroscopic surgery; and a 20 percent rating for degenerative changes of right shoulder, status-post acromioclavicular separation.  These separate ratings replace the single 10 percent rating previously awarded during the period from September 1, 2008, through October 22, 2015, for degenerative changes of the cervical and lumbar spines; of right and left knees with chondromalacia, status postoperative arthroscopic surgery; and degenerative changes of the right shoulder, status-post acromioclavicular separation.  To the extent the Veteran seeks ratings in excess of those awarded herein for the service-connected degenerative changes of the cervical spine, lumbar spine, bilateral knees, and right shoulder, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 (1990).

Other Extra-Schedular Considerations

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings for the individual conditions fail to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

SMC for Aid and Attendance

Entitlement to SMC based on the need for regular aid and attendance will be granted when a veteran, due to service-connected disabilities, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for regular aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his daily environment.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

Turning to the relevant evidence of record, a May 2015 VA caregiver program veteran eligibility assessment shows that the Veteran has complete independence in dressing or undressing himself, bathing, grooming, toileting, feeding himself, and performing mobility tasks such as transferring from bed to chair.  The Veteran has moderate difficulty with planning and organizing, needs minimal assistance with safety risks, has moderate difficulty with sleep regulation, needs maximal assistance with recent memory, and needs maximal assistance with self-regulation.  He is able to take his medications daily with reminders.  He is able to attend appointments based on reminders, although usually his mother takes him to the appointments.  The Veteran's wife takes care of financial matters because the Veteran cannot remember to pay the bills.  The Veteran forgets to turn off the stove.  He has problems with sleep regulation because he has nightmares and is hypervigilant concerning tasks that he needs to accomplish.  He has problems with recent memory.  He has problems regulating his movements.  He goes from calm to agitated for no specific reason.  He can become verbally aggressive, but is not physically aggressive.  He does experiences road rage.

In correspondence received in October 2015, the Veteran asserts that he cannot drive.  In addition, he cannot prepare meals because he is forgetful due to his service-connected traumatic brain injury.  His son, mother, and wife drive him to medical appointments.  His son does the "lion's share" of yard work and other household chores.  His wife supports him from the moment he wakes up to the moment he goes to bed.  She helps him with his daily hygiene to ensure that he does not fall in the shower or cut himself while shaving, and ensures that he dresses appropriately with clean clothes.

In correspondence received in October 2015, the Veteran's wife asserts that her daily routine involves helping the Veteran use the bathroom in the morning and throughout the day and helping him bathe and shower to prevent serious falls that occur due to limited motion and vertigo.  She also sets out clothing for the following day to ease confusion of dressing for the weather changes.  She ensures that he conducts personal hygiene and takes his medications.  She assists him shaving so that he does not cut himself.  She helps the Veteran with range of motion exercises, stretching, and other physical therapy-oriented exercises.  She also applies heat and cold therapies, as well as massage therapy.  She cooks the Veteran's meals because the Veteran has burned food and himself in the past.  The Veteran does not drive for fear of hurting someone if he goes into a daze.  The Veteran's mother also helps with driving the Veteran to appointments, assisting with daily hygiene, and cooking.

In view of the foregoing, the Board concludes that the record does not show that at any point during the relevant period was the Veteran permanently bedridden as defined in 38 C.F.R. § 3.352(a); unable to dress or undress himself or to keep himself ordinarily clean and presentable; in frequent of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; unable to feed himself through loss of coordination of upper extremities or through extreme weakness; unable to attend to the wants of nature; or incapacitated such that he requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers inherent in his daily environment..  Rather, the record shows that the Veteran needs assistance with driving, preparing food, and household chores.  He has supervision for bathing, personal hygiene, and taking medications, but is able to complete both.  Such assistance is not indicative of incapacity such that the Veteran needed protection from the hazards or dangers inherent in his daily environment.

The Veteran and his wife are competent to report on those aspects of his life which are capable of lay observation.  Layno, 6 Vet. App. 465.  Thus, to the extent that they contend that he needs help with driving, preparing food, and performing household chores, and that he needs supervision for bathing, personal hygiene, and taking medications, such contentions are competent.  However, the weight of the evidence nonetheless demonstrates that the Veteran is capable of performing all activities of daily living on his own.  The record does not show that he is so helpless as to be in need of regular aid and attendance.  Thus, he is not entitled to SMC based on a need for regular aid and attendance under 38 U.S.C.A. § 1114(l).


ORDER

Entitlement to increased initial ratings for headaches, rated as noncompensable prior to November 24, 2014, and 50 percent disabling therefrom, is denied.

Entitlement to an initial rating of 50 percent, and no higher, for PTSD prior to October 19, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for PTSD from October 19, 2015, is denied.

Entitlement to an initial rating of 30 percent, and no higher, for vertigo is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of 10 percent, and no higher, for degenerative changes of the cervical spine prior to October 22, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of 10 percent, and no higher, for degenerative changes of the lumbar spine prior to October 22, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of 10 percent, and no higher, for degenerative changes of the right knee with chondromalacia, status postoperative arthroscopic surgery, prior to October 22, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of 10 percent, and no higher, for degenerative changes of the left knee with chondromalacia, status postoperative arthroscopic surgery, prior to October 22, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial rating of 20 percent, and no higher, for degenerative changes of the right shoulder, status-post acromioclavicular separation, prior to October 22, 2015, is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to SMC based on the need for regular aid and attendance is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Increased Ratings for Right Orchiectomy and Associated Scar

In its November 2012 remand, the Board directed the AOJ provide the Veteran with a VA examination to determine the current level of impairment resulting from his service-connected residuals of right orchiectomy.  The examiner was asked to note all current residuals of the right orchiectomy, to include the associated separately service-connected scar and the Veteran's allegation that his remaining left testicle does not function properly secondary to his service-connected right orchiectomy.

The Veteran was provided a VA male reproductive system conditions examination in November 2014.  The report for that examination notes that the examination of the Veteran's left testicle did not reveal tenderness or mass.  However, the report does not discuss whether the Veteran's remaining left testicle is functional.  Furthermore, the examiner indicated that the Veteran does not have any scars related to his service-connected residuals of right orchiectomy.  This finding is contrary to the other evidence of records, to include the fact that the Veteran is separately service connected for a scar on the scrotum with hypersensitivity, status-post right orchiectomy.  Accordingly, the November 2014 VA male reproductive system conditions examination does not substantially complete the November 2012 Board remand directives and is inadequate for rating purposes.  Therefore, the matter must be remanded so that the Veteran may be provided an adequate VA examination.  See Barr, 21 Vet. App. at 312; Stegall, 11 Vet. App. at 271 (1998).


Increased Ratings for Degenerative Changes of the Lumbar Spine, Cervical Spine, Right Knee, Left Knee, and Right Shoulder

The Veteran was provided VA examinations as to his service-connected degenerative changes of the lumbar spine, cervical spine, right knee, left knee, and right shoulder in October 2015.  The reports for those examinations include range-of-motion measurements for the Veteran's thoracolumbar spine, cervical spine, bilateral knees, and right shoulder, to include indications of whether the Veteran had pain on motion and whether there was evidence of pain with weight-bearing.  However, the reports do not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing.  In addition, the examiner did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary.  Therefore, the examination report does not make clear the extent to which pain affects the Veteran's passive, active, weight-bearing, and nonweight-bearing motion.  The final sentence of 38 C.F.R. § 4.59 provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  Therefore, to be adequate for rating purposes, an examination of the joints must, whenever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the October 2015 examination reports do not include range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case.

Furthermore, the Veteran reported to the examiner that he has flare-ups in his service-connected degenerative changes of the lumbar spine, cervical spine, bilateral knees, and right shoulder, and the examiner opined that the Veteran would experience additional functional loss with repeated use over time.  However, the examiner indicated that he could not describe the additional functional loss during flare-ups or on repetitive use over time because the Veteran was "not currently flared."  Accordingly, it appears that the October 2015 VA examiner concluded that the only way information relating to the Veteran's additional functional loss during flare-ups and with repetitive use over time could be provided is if the Veteran was experiencing a flare-up during the examination.  The examiner did not provide an explanation as to why the information could not otherwise feasibly be provided, to include through estimation.  In view of the above, the October 2015 VA examinations are inadequate for rating purposes.  The Veteran must therefore be afforded new VA examinations as to the lumbar spine, cervical spine, bilateral knees, and right shoulder that include all of the necessary information as set forth in 38 C.F.R. § 4.59 and that clarify whether the Veteran experiences or likely experiences additional functional loss during flare-ups or with repetitive use over time.  See Barr, 21 Vet. App. at 307.

Entitlement to a TDIU

The record reflects that the Veteran lost his job in October 2008 after hitting his supervisor, but that at some point thereafter he began working as a government contractor.  The record further reflects that the Veteran continued working as a government contractor until sometime after December 2013 when he was involved in a motor vehicle accident.  However, the record is unclear as to the nature of the Veteran's work during the appeal period and as to the dates he worked.  For example, in correspondence dated in October 2015, the Veteran states that he has been unable to work for 24 months.  However, the June 2014 private psychological evaluation report states that the Veteran had been employed as a government contractor "from 2011 to present day".  The Veteran has not submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, or otherwise provided information as to the nature of his work history during the appeal period.  The Board notes that a February 2013 VA letter asked the Veteran to complete a VA Form 21-8940, and that the Veteran did not respond to that request.  However, given the apparent changes in the Veteran's employment status since that time and the unclear nature of the record, the Board finds that the Veteran should be given another opportunity to complete a VA Form 21-8940 or otherwise provide a detailed explanation of his work history during the appeal period, to include his employers, the nature of the work performed, the dates of employment, and his reasons for leaving the past employment.


Entitlement to SMC Based on Housebound Status

Special monthly compensation is payable under 38 U.S.C.A. § 1114(s) when a veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities.  38 C.F.R. § 3.350(i).  For the purpose of meeting the first criterion, a rating of 100 percent may be a schedular rating, an extra-schedular rating, or a temporary total rating.  Additionally, a TDIU may meet the criterion, but only if assigned for a single disability.  See Bradley, 22 Vet. App. 280; Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Veteran does not currently have a single service-connected disability rated as 100 percent disabling.  However, he may be awarded such a rating as part of the increased rating appeals or the TDIU appeal remanded herein.  As such, the issue of entitlement to SMC based on housebound status is inextricably intertwined with those appeals.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the Board finds that the increased rating appeals and the TDIU appeal herein remanded must be adjudicated by the AOJ prior to appellate consideration of entitlement to a SMC on the basis of housebound status.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a letter explaining the factors pertinent to establishing entitlement to a TDIU.  The letter must be enclosed with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The letter should inform the Veteran that it is vital to his appeal for entitlement to a TDIU that he provide the information requested on the VA Form 21-8940, to include, but not limited to, a detailed explanation of his employers, the nature of the work performed, the dates of employment, and his reasons for leaving his employment during the appeal period.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right orchiectomy and the associated service-connected scar, scrotum with hypersensitivity status-post right orchiectomy.  A copy of this Remand and the record must be made available to and reviewed by the examiner.  The examination must include all physical and diagnostic testing deemed necessary by the examiner in conjunction with this request.  The examiner should report all manifestations related to the Veteran's service-connected right orchiectomy and the associated scar, scrotum with hypersensitivity status-post right orchiectomy.

The examiner must note that the Veteran is separately service connected for the scar of the scrotum with hypersensitivity status-post right orchiectomy, and must provide a full examination of that scar, to include, but not limited to, the measurements of the scar and a determination as to whether the scar is painful or unstable.

The examiner must also specifically state whether the Veteran's nonservice-connected left testicle is considered functioning in view of the Veteran's assertions that it is not.

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected degenerative changes of the lumbar spine, cervical spine, bilateral knees, and right shoulder.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to those disabilities.  The record and a copy of this Remand must be made available to and reviewed by the examiner.  The examiner must address the following:

a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), and 38 C.F.R. § 4.59 (2016), the examiner should record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the lumbar spine, cervical spine, bilateral knees, and right shoulder.  The examiner should also determine whether the Veteran's left shoulder is undamaged.  If the left shoulder is undamaged, the examiner should also record the results of range-of-motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing for the left shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

For the examination of the lumbar spine, the examination results should be recorded using VA Form 21-0960M-14, May 2013, Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire (DBQ), or any other form or DBQ that provides all of the same information as "Section V - Pain" of that DBQ.

For the examination of the cervical spine, the examination results should be recorded using VA Form 21-0960M-13, May 2013, Neck (Cervical Spine) Conditions DBQ, or any other form or DBQ that provides all of the same information as "Section V - Pain" of that DBQ.

For the examination of the bilateral knees, the examination results should be recorded using VA Form 21-0960M-9, May 2013, Knee and Lower Leg Conditions DBQ, or any other form or DBQ that provides all of the same information as "Section V - Pain" of that DBQ.

For the examination of the right shoulder, the examination results should be recorded using VA Form 21-0960M-12, May 2013, Shoulder and Arm Conditions DBQ, or any other form or DBQ that provides all of the same information as "Section V - Pain" of that DBQ.

In recording the ranges of motion for the Veteran's thoracolumbar spine, cervical spine, bilateral knees, and right shoulder the examiner should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination of movement, and whether there is likely to be additional functional loss due to pain on use, weakened movement, excess fatigability, or incoordination over time.  The examiner should also indicate whether the Veteran experiences additional functional loss during flare-ups of the service-connected low back disability.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.

b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use over time or during flare-ups in the lumbar spine, cervical spine, bilateral knees, and/or right shoulder.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  If the Veteran indicates that he is not currently experiencing a flare-up at the time of the examination, the examiner should estimate any additional functional loss during flare-ups or on repeated use, if feasible.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups without resorting to speculation, the examiner must provide an explanation for why this is so.

c) The examiner should conduct neurological testing to assess the nature and severity of the Veteran's service-connected radiculopathy of the right lower extremity that is associated with the service-connected degenerative changes of the lumbar spine and the service-connected radiculopathies of the bilateral upper extremities that are associated with the service-connected degenerative changes of the cervical spine.

d) Provide a description of the functional impact of the Veteran's service-connected degenerative changes of the lumbar spine, cervical spine, bilateral knees, and right shoulder, to include a description of how the disabilities affect or likely affect his ability to perform work and work-like tasks.  For example, indicate the extent to which the disabilities affects his ability to sit, stand, and/or walk; lift and/or carry; reach; and perform postural activities such as bending, kneeling, and crouching.

The examiner must note that the record was reviewed.  The examiner must provide a complete rationale for any opinion expressed.

4.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


